Exhibit 1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he, she or it knows or has reason to believe that such information is inaccurate. Date:April 18, 2013 CLINTON SPOTLIGHT MASTER FUND, L.P. By: Clinton Group, Inc., its investment manager /s/ Francis Ruchalski Name:Francis Ruchalski Title:Chief Financial Officer CLINTON MAGNOLIA MASTER FUND, LTD. By: Clinton Group, Inc., its investment manager /s/ Francis Ruchalski Name:Francis Ruchalski Title:Chief Financial Officer CLINTON RELATIONAL OPPORTUNITY MASTER FUND, L.P. By: Clinton Relational Opportunity, LLC, its investment manager /s/ John Hall Name:John Hall Title:Authorized Signatory CLINTON RELATIONAL OPPORTUNITY, LLC /s/ John Hall Name:John Hall Title:Authorized Signatory CLINTON GROUP, INC. /s/ Francis Ruchalski Name:Francis Ruchalski Title:Chief Financial Officer /s/ George E. Hall George E. Hall /s/ John Hall John Hall, as attorney-in-fact for Scott Arnold, Lee Fensterstock and Kenneth Grossman /s/ Thomas J. Hughes Thomas J. Hughes
